Title: To George Washington from Joseph Greenway, 15 September 1790
From: Greenway, Joseph
To: Washington, George



Sir
Alexandria [Va.] 15th September 1790

I have the Honor to inform you, that I bore a Lieutenants Commission in the Navy of the United States, during the late War and was made prisoner in the Dellaware Frigate. That after some time I made my escape from the Enemy; and having obtained

a furlough from Congress until called for, engaged in the Merchants Service, where I continued the remainder of the War, and some time after the Peace took place—Since I left that service, I have been employed by the public and have, I rely, conducted myself with propriety. That having lately observed the Collection Law of Congress directs a number of Cutters to be built for the use of the united States, I have to solicit your favor for the Command of one, to be stationed in this River and bay and respecting my Character and deportment, you will be informed by the under written certificate. I am Sir with the utmost respect, Your most Obedient Humble Servant

Joseph Greenway

